


Exhibit 10.9

 

This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.

 

Walter Industries, Inc.
Long-Term Incentive Award Plan
Restricted Stock Unit Award Agreement

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of restricted stock units (“RSUs”) by Walter Industries, Inc., a Delaware
corporation (the “Company”), to the Participant named below, pursuant to the
provisions of the 2002 Long-Term Incentive Award Plan of Walter Industries, Inc.
(the “Plan”). You have been selected to receive a grant of RSUs pursuant to the
Plan, as specified below.

 

The Plan provides a complete description of the terms and conditions governing
the grant of RSUs. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein.

 

Participant:  <NAME>

 

Date of Grant: <GRANT DATE>

 

Number of RSUs Granted: <NUMBER OF SHARES>

 

Purchase Price: None

 

The parties hereto agree as follows:

 

1.           Employment With the Company. Except as may otherwise be provided in
Section 6, the RSUs granted hereunder are granted on the condition that the
Participant remains an Employee of the Company or its Subsidiaries from the Date
of Grant through (and including) the vesting date, as set forth in Section 2
(referred to herein as the “Period of Restriction”).

 

This grant of RSUs shall not confer any right to the Participant (or any other
Participant) to be granted RSUs or other Awards in the future under the Plan.

 

2.           Vesting. RSUs shall vest in three installments, and each
installment shall consist of one-third (1/3) of the RSUs granted becoming vested
on the first, second and third anniversary of the Date of Grant
(                        , 20      , 20       and 20      ).

 

--------------------------------------------------------------------------------


 

3.           Timing of Payout. Payout of a RSU shall occur within thirty (30)
days following the vesting date of such RSU.

 

4.           Form of Payout. Vested RSUs will be paid out solely in the form of
shares of stock of the Company.

 

5.           Voting Rights and Dividends. Until such time as the RSUs are paid
out in shares of Company stock, the Participant shall not have voting rights.
Further, no dividends shall be paid on any RSUs.

 

6.           Termination of Employment. In the event of the Participant’s
termination of employment with the Company or its Subsidiaries for any reason
during the Period of Restriction, all RSUs held by the Participant at the time
of employment termination and still subject to the Period of Restriction shall
be forfeited by the Participant to the Company. However, the Committee may, in
its sole discretion, vest all or any portion of the RSUs held by the
Participant.

 

7.           Change in Control. Notwithstanding anything to the contrary in this
Agreement, in the event of a Change in Control of the Company during the Period
of Restriction and prior to the Participant’s termination of employment, the
Period of Restriction imposed on the RSUs shall immediately lapse, with all such
RSUs vesting subject to applicable federal and state securities laws. 
Notwithstanding the foregoing, a transaction or series of transactions in which
Walter Industries separates one or more of its existing businesses, whether by
sale, spin-off or otherwise, and whether or not any such transaction or series
of transactions requires a vote of the stockholders, shall not be considered a
“Change in Control.”

 

8.           Restrictions on Transfer. Unless and until actual shares of stock
of the Company are received upon payout, RSUs granted pursuant to this Agreement
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (a “Transfer”), other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of RSUs is made, or if any attachment, execution, garnishment,
or lien shall be issued against or placed upon the RSUs, the Participant’s right
to such RSUs shall be immediately forfeited by the Participant to the Company,
and this Agreement shall lapse.

 

9.           Recapitalization. In the event of any change in the capitalization
of the Company such as a stock split or a corporate transaction such as any
merger, consolidation, separation, or otherwise, the number and class of RSUs
subject to this Agreement shall be equitably adjusted by the Committee, in its
sole discretion, to prevent dilution or enlargement of rights.

 

10.        Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

2

--------------------------------------------------------------------------------


 

11.        Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
or its Subsidiaries’ right to terminate the Participant’s employment at any
time.

 

3

--------------------------------------------------------------------------------


 

12.

Miscellaneous.

 

 

 

 

(a)

This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Plan, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Plan. The Committee shall have the right to impose such
restrictions on any shares acquired pursuant to this Agreement, as it may deem
advisable, including, without limitation, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such shares are then listed and/or traded, and under any blue sky or state
securities laws applicable to such shares. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be binding upon the Participant.

 

 

 

 

(b)

The Committee may terminate, amend, or modify the Plan; provided, however, that
no such termination, amendment, or modification of the Plan may in any material
way adversely affect the Participant’s rights under this Agreement, without the
written consent of the Participant. Notwithstanding the foregoing, the Committee
may, without obtaining the written consent of the Participant, amend this
Agreement in any manner that it deems necessary or desirable to comply with the
requirements of Section 409A of the Code or an exemption thereto.

 

 

 

 

(c)

The Participant may elect, subject to any procedural rules adopted by the
Committee, to satisfy the withholding requirement, in whole or in part, by
having the Company withhold and sell shares having an aggregate Fair Market
Value on the date the tax is to be determined, equal to the amount required to
be withheld.

 

 

 

 

 

The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation, or require the Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law to be
withheld with respect to any payout to the Participant under this Agreement.

 

 

 

 

(d)

The Participant agrees to take all steps necessary to comply with all applicable
provisions of federal and state securities laws in exercising his or her rights
under this Agreement.

 

 

 

 

(e)

This Agreement shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

 

 

 

(f)

This Agreement and the Plan constitute the entire understanding between the
Participant and the Company regarding the RSUs granted hereunder. This Agreement
and the Plan supersedes any prior agreements, commitments or negotiations
concerning the RSUs granted hereunder.

 

4

--------------------------------------------------------------------------------


 

 

(g)

All obligations of the Company under the Plan and this Agreement, with respect
to the RSUs, shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

 

 

 

(h)

To the extent not preempted by federal law, this Agreement shall be governed by,
and construed in accordance with, the laws of the state of Delaware.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

 

 

 

 

Walter Industries, Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

5

--------------------------------------------------------------------------------
